J-S39037-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                  Appellee               :
                                         :
            v.                           :
                                         :
JOSEPH J. TAYLOR,                        :
                                         :
                  Appellant              :             No. 303 EDA 2015

          Appeal from the PCRA Order entered on December 8, 2014
              in the Court of Common Pleas of Chester County,
             Criminal Division, No(s): CP-15-CR-0001369-1997;
                           CP-15-CR-0003165-2001

BEFORE: BOWES, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED JULY 08, 2015

     Joseph J. Taylor (“Taylor”) appeals, pro se, from the Order dismissing

his third Petition for relief pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     On May 18, 1998, Taylor plead guilty to criminal attempt (homicide)

for shooting Ironne Cannon (“Cannon”). The trial court sentenced Taylor to

an aggregate prison term of fifteen to thirty years. Subsequently, Cannon

died from injuries directly related to the shooting.   After Cannon’s death,

Taylor was charged with, inter alia, first-degree murder. On November 20,

2003, a jury found Taylor guilty of first-degree murder for the death of

Cannon.    The trial court sentenced Taylor to life in prison.   This Court

affirmed the judgment of sentence on January 14, 2005, and the Supreme

Court of Pennsylvania denied allowance of appeal on November 30, 2005.
J-S39037-15


See Commonwealth v. Taylor, 872 A.2d 1275 (Pa. Super. 2005)

(unpublished memorandum), appeal denied, 889 A.2d 1216 (Pa. 2005).

      On December 15, 2005, Taylor filed a pro se PCRA Petition. The PCRA

court appointed Taylor counsel, who subsequently filed a Petition to

withdraw as counsel pursuant to Turner/Finley.1 On September 22, 2006,

the PCRA court granted counsel’s Petition to withdraw, and denied Taylor’s

PCRA Petition.   This Court affirmed the denial, after which our Supreme

Court denied allowance of appeal.       See Commonwealth v. Taylor, 935

A.2d 24 (Pa. Super. 2007) (unpublished memorandum), appeal denied, 945

A.2d 170 (Pa. 2008). On May 22, 2012, Taylor filed his second pro se PCRA

Petition. The PCRA court dismissed Taylor’s PCRA Petition due to untimely

filing. This Court affirmed the dismissal. See Commonwealth v. Taylor,

87 A.3d 384 (Pa. Super. 2013) (unpublished memorandum).

      On October 10, 2014, Taylor filed the instant pro se PCRA Petition, his

third. After providing a Pa.R.Crim.P. 907 Notice, the PCRA court dismissed

Taylor’s third PCRA Petition as untimely filed. Taylor filed a timely Notice of

Appeal.

      On appeal, Taylor raises the following question for our review:

      I. Was [Taylor’s] Fourteenth Amendment procedural due process
      [and] equal protection under the law violated in the subsequent
      trial for criminal murder, under the joinder of offenses rule, due
      to the [trial] court[’s] lack of subject-matter jurisdiction?


1
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                  -2-
J-S39037-15


Brief for Appellant at iv (capitalization omitted).

        “On appeal from the denial of PCRA relief, our standard of review calls

for us to determine whether the ruling of the PCRA court is supported by the

record and free of legal error.” Commonwealth v. Nero, 58 A.3d 802, 805

(Pa. Super. 2012).

        Under the PCRA, a defendant must file any PCRA petition within one

year of the date that the judgment becomes final.                42 Pa.C.S.A.

§ 9545(b)(1). A judgment of sentence becomes final “at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or the expiration of

time for seeking review.” Id. § 9545(b)(3).

        Here, the trial court sentenced Taylor on November 20, 2003, and the

Superior Court affirmed the judgment of sentence on January 14, 2005. The

Pennsylvania Supreme Court denied allowance of appeal on November 30,

2005.    Thus, Taylor’s judgment of sentence became final on February 28,

2006. See 42 Pa.C.S.A. § 9545(b)(3); see also Pa.R.A.P. 903(a). Taylor

had until February 28, 2007, to file a timely PCRA petition, or any

subsequent PCRA petition.       See 42 Pa.C.S.A. § 9545(b)(1).      Therefore,

Taylor’s October 10, 2014 Petition is facially untimely under the PCRA.

        However, Pennsylvania courts may consider an untimely PCRA petition

if the appellant can explicitly plead and prove one of the three exceptions:

(i) the failure to raise the claim was the result of government interference;



                                   -3-
J-S39037-15


(ii) the facts of the new claim were unknown to the petitioner and could not

have been discovered with due diligence; or (iii) the right asserted is a

constitutional right recognized by the United States Supreme Court or the

Pennsylvania Supreme Court after the time period provided in the section

and has been held to apply retroactively. 42 Pa.C.S.A. § 9545(b)(1)(i-iii).

Any PCRA petition invoking one of these exceptions shall be filed within sixty

days of the date the claim could have been presented. Id. § 9545(b)(2).

       Here, Taylor claims that the prosecution against him for first-degree

murder is barred because of his earlier conviction for criminal attempt

(homicide).   Brief for Appellant at 1.   Taylor argues that his first-degree

murder conviction was based on the same statutory provision as his criminal

attempt murder conviction and is, therefore, barred by the constitutional

protection against double jeopardy. Id.

       Taylor’s double jeopardy claim does not invoke any of the exceptions

at 42 Pa.C.S.A. § 9545(b)(1)(i-iii). Moreover, this court addressed this claim

on direct appeal and determined that it is without merit. 2 See 42 Pa.C.S.A.

§ 9543(a)(3) (providing that the petitioner must plead and prove that the

issue was not previously litigated); see also Commonwealth v. Hutchins,

760 A.2d 50, 55 (Pa. Super. 2000) (stating that previously litigated claims

are not cognizable under the PCRA).          Therefore, Taylor has failed to

overcome the untimeliness of his Petition.


2
    See Taylor, 872 A.2d 1275 (unpublished memorandum at 3).


                                 -4-
J-S39037-15


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/8/2015




                          -5-